Citation Nr: 1736385	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is granting service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran's hearing loss incepted during active duty service due to acoustic trauma experienced during combat.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2016); Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).  

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id.

The record confirms the Veteran is in receipt of the Combat Infantry Badge for his period of service in the Republic of Vietnam, showing his involvement in combat operations.  

The Veteran is currently diagnosed with bilateral hearing loss.  He has alleged it is a result of exposure to gun fire in combat, including friendly fire, and also to multiple trips in helicopters.  He asserts that after his service he, from then on, "always had trouble," especially with higher frequency voices.  Acoustic trauma due to combat is accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the service records, the evidence submitted by the Veteran, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an acoustic injury during combat operations.

The VA examination opinions of record both opined against service connection, noting the Veteran had normal hearing at entrance and at separation, and that his hearing loss did not incept until years after service.  A private medical opinion, from March 2010, indicates that the Veteran's hearing loss "could be, but not definitely" related to acoustic trauma in service.  

As he alleges hearing loss that both was caused by and has existed since combat operations, the Board must consider his combat experiences in resolving the issue of service connection.  38 U.S.C.A. § 1154(b); Reeves, supra.  The negative VA medical opinions are inadequate for adjudicatory purposes, as normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Further, neither VA examiner addressed the statements that he had hearing loss since service in Vietnam.  The Board finds the Veteran's statements to be probative, as he complained of trouble with high frequency voices, and that is where his more severe loss is.  Neither examiner commented on the private medical statement, which, on its own is insufficient to establish service connection, but it does adds additional support.   Accordingly, the Board does not find that "clear and convincing" evidence has not been produced to rebut the presumption under 38 U.S.C.A. § 1154(b), and service connection for hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


